UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7538


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONYELL BOUSHON MINOR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cr-00224-MOC-DSC-1)


Submitted: April 1, 2021                                          Decided: April 22, 2021


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donyell Boushon Minor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donyell Boushon Minor appeals the district court’s orders denying his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), and motions for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Minor, No.

3:17-cr-00224-MOC-DSC-1 (W.D.N.C. Apr. 27, 2020; July 22, 2020; Sept. 11, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2